E©EH/
No. wR-6l,391-08 COURTOFCR/MINED£};!
____ PEALS
m THE JA/V 26 2015
COURT OF CRIMINAL
APPEALS Ab@” ACos&a, Cle
OF' TEXAS m

 

 

GUADALUPE PADILLA
Applicant

V.
THE STATE vOE` TEXAS

 

 

_Applicant in Writ of Habeas Corpus under Article
11.67 and ll@073, V;A¢€‘C.Ps, from the l67th

District Court No. 952802 Travistounty, Texas.

 

 

REQUEST' FOR EVIDENTIARY HEAR`IN`G/

 

TO THE HONORABLE` JUDCES OF` TI'-IE!.v COURT OF" CRIMINAL"'APPEA]E.S: `

""Applicant}»an indigent“pro'se'litigant¢ submitted his application for wrir
of habeas corpus under the_orovisions of ArticlesVll.®? and 116073 V.A.C.C;P.“
Prior to filing of of writ, Applicant pursued and obtained DNA testing evidence
under Chapter 6¢1,"\/‘.1§.»(!‘C.P'H Applicant contends these DNA test results are
favorable and create a probability of innocence sufficient to undermine confie
dence in the outcome of the trial.. n

Applicant's habeas corpus writ and memorandum of lawi with attach*‘
ments, was filed Nov. 19i 2015, and assigned Cause No. 952802-E. The State does
not appear to have filed an "ANSWER", and the trial court does not appear to
have made any "FINDINGS OF FACT". The writ application'and'record was forwardedv
to the Court of Criminal Appeals and filed on Jan. 63~2015;;No. WR-6l,391+08.-

‘Applicant contends that this Court must accept as true the facts that Appli-
cant has alleged, in light of the State's failure to answer factual allegations.

Should this Court proceed without ordering an evidentiary hearing, Applicant
contends the State cannot argue at a later date that Applicant's alleged facts

l.

§

are not credible;

Applicant requests an evidentiray hearing to show he has fullfilled€his
obligation under Article llj07/ to provide a sufficient record that supports
his factual allegations with proof by a preponderance of the evidence. Ex
Parte.Chandler, 182 S.W;Sd 3502 353 (Tex.Crim.App.2005)#(citing Ex Parte Thomas,
906 s.w.2d 22, 24 (Tex.crim.App.lQ€)§).

Applicant would argue that in light of hisjcontentions¢_above, that'rem§bd
for an evidentiary hearing is required to determine whether the State court's
habeas factual findings, and/or Applicantfs sworn factual allegations with
supporting record, warrant a presumption of correctness.

Respectfully'Submitted,

M /M /M,A

Guadalupe Padilla #10881l8
Terrell Unit

a , _ o 1300 FM 655

- ° ' Rosharon, TX 77583

dertificate of Service

 

I, Guadalupe Padilla, hereby certify that a true and coreect copy of'the'5
foregoing instrument has been forwarde to the Travis County District Attorney's

Office, via U.S. Mail, at P.O. Box 1748, Austin, TX, 78767, on this the

M /M 742

Unsworn Declaration'

22nd day of Jan.i 2015.

I, Guadalupe Padilla/.TDCJ ID No. 10881101 being presently incarcerated
in the Terrell Unit,'TDCJ-IDi in Brazoria County, TX, do certify and declare
under penalty of perjury that the information contained herein is true.and

correct to the best of my'beliefs.

So Sworn on this the 22nd day of Jan., 2015.

M.a /u/J /¢.,.L

Jan. 22, 2015

Guadalupe Padilla, #1088118
Terrell Unit

1300 FM 655

Rosharon, TX 77583

COURT OF CRIMINAL APPEALS

P. O.'Box 12308,,Capitol Station

Austin, TX 78711

Re; Writ of Habeas Corpus,_Case No.: WR-6l,391-08

Trial court N¢‘= 952802-E

Dear Clerk:

n Enclosed please find Applicant's "Request For Evidentiary¢
Hearing". Please filed request with the above numbered case, and
bring to the attention »of the Court9 Thank You~~

Respectfully submitted,

,M M _ 42